Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Sheridan Health Care Center )
(CCN: 14-5665), ) Date: August 24, 2007
)
Petitioner, )
) Docket No. C-04-315
-Vv.- ) Decision No. CR1641
)
Centers for Medicare & Medicaid )
Services. )
a )
DECISION

For the reasons discussed below, I find Petitioner, Sheridan Health Care Center, to
have been in substantial compliance with program participation requirements at all
relevant times, and find, further, that the Centers for Medicare & Medicaid Services
(CMS) is not authorized to impose remedies against Petitioner.

I. Background

Petitioner is a skilled nursing facility located in Zion, Illinois. This case arose out of
the survey cycle that began with a January 29, 2004 complaint survey. In a letter to
Petitioner dated April 23, 2004, CMS advised the facility that as a result of the
January 29, 2004 survey, the Illinois Department of Public Health (IDPH or state
agency) determined that Petitioner was not in substantial compliance with
participation requirements. CMS stated that the IDPH conducted a subsequent
complaint survey on February 26, 2004, which found that Petitioner continued not to
be in substantial compliance and that immediate jeopardy existed from February 3,
2004 through February 10, 2004. CMS advised Petitioner that a revisit survey on
April 5, 2004, determined that Petitioner achieved substantial compliance on February
2

27, 2004. CMS’s letter also advised Petitioner of the following: a denial of payment
for new Medicare and Medicaid admissions, imposed effective March 25, 2004, was
rescinded; a civil money penalty (CMP) of $3,050 per day from February 3, 2004
through February 10, 2004, and $200 per day from February 11, 2004 through
February 26, 2004, would be imposed, for a total CMP of $27,600; and termination of
Petitioner’s Medicare and Medicaid provider agreement would not be imposed. CMS
advised Petitioner further that directed in-service training was to be completed by
March 25, 2004, and that it was prohibited from conducting a Nurse Aide Training
and/or Competency Evaluation Program for two years from February 26, 2004 due to
the finding of substandard quality of care.

By letter dated May 3, 2004, Petitioner requested a hearing challenging the findings of
the state agency and the enforcement remedies imposed by CMS. The case was
assigned to me for hearing and decision.

The parties executed a prehearing stipulation on January 4, 2005, in which they agreed
that Petitioner was not challenging the January 29, 2004 survey, and that only F-tags
F309, F325, and F327 cited in the February 26, 2004 survey were being contested, and
only to the extent that those tags related to Resident 2 (R2). I conducted a hearing in
this case on January 10-12, 2005, in Chicago, Illinois.

At the hearing, CMS offered as evidence, and I admitted, CMS Exhibits (CMS Exs.)
1,7 through 12, 42 through 73, 112, 114 through 120, and 122 through 124.
Petitioner offered as evidence, and I admitted, Petitioner Exhibits (P. Exs.) | through
20.

CMS presented testimony of the following witnesses: Paula Brennan and William
Schubert. Petitioner presented testimony of the following witnesses: Dr. James
Monahan, Paul Ross Zeller, Nancy Johnson, Marie Greathouse, Alysson Sward, Julie
Stangel, and Marla Benson.

At the close of the CMS case-in-chief, Petitioner moved for “a directed finding.”

Tr. 295. [understood this motion to argue that CMS had not made its prima facie
case, and took the motion under advisement. For purposes of clarity in this decision, I
now deny the motion, since I believe that assuming that a prima facie case was made
by CMS, it was successfully rebutted by Petitioner’s evidence.

The parties filed posthearing briefs (CMS Posthearing Br. and Petitioner Posthearing
Br.) and posthearing reply briefs (CMS Posthearing Reply and Petitioner Posthearing

Reply).
3

Based on the applicable law and regulations, the documentary evidence, and the
testimony taken at hearing, the preponderance of the evidence shows that Petitioner
was in substantial compliance with federal participation requirements governing
nursing homes, and therefore, CMS is not authorized to impose remedies against
Petitioner.

II. Applicable Law and Regulations

The Social Security Act (Act) sets forth requirements for long-term care facilities
(Medicare skilled nursing facilities (SNFs) and Medicaid nursing facilities (NFs))
participating in the Medicare and Medicaid programs, and authorizes the Secretary of
Health and Human Services (Secretary) to promulgate regulations implementing the
statutory provisions. Act, sections 1819 and 1919. The Secretary’s regulations
governing long-term care facilities participating in the Medicare program are found at
42 C.F.R. Parts 483, 488, 489, and 498.

To participate in the Medicare program, a long-term care facility must maintain
substantial compliance with program requirements. To be in substantial compliance, a
facility’s deficiencies may pose no greater risk to resident health and safety than “the
potential for causing minimal harm.” 42 C.F.R. § 488.301.

Ifa facility is not in substantial compliance with program requirements, CMS has the
authority to impose one or more of the enforcement remedies listed in 42 C.F.R.

§ 488.406, which include imposing a CMP. See Act, section 1819(h). CMS may
impose a CMP for the number of days that the facility is not in substantial compliance
with one or more program requirements, or, for each instance that a facility is not in
substantial compliance. 42 C.F.R. §§ 488.430(a), 488.440.

In situations where deficiencies constitute immediate jeopardy, CMS may impose a
CMP of between $3050 and $10,000 per day. 42 C.F.R. § 488.438(a)(1)(i). In
situations where deficiencies do not constitute immediate jeopardy, but have caused
actual harm or have the potential for causing more than minimal harm, CMS may
impose a CMP of $50 to $3000 per day. 42 C.F.R. § 488.438(a)(1)(ii). An
administrative law judge (ALJ) must uphold CMS’s determination as to the level of
noncompliance unless it is clearly erroneous. 42 C.F.R. § 498.60(c).

The Act and regulations make a hearing before an ALJ available to a long-term care
facility against which CMS has determined to impose a CMP. Act, § 1128A(c)(2); 42
C.F.R. §§ 488.408(g); 498.3(b)(13). The hearing before an ALJ is a de novo
proceeding. Anesthesiologists Affiliated, et al, DAB CR65 (1990), aff'd, 941 F.2d 678
4

(8" Cir. 1991); Emerald Oaks, DAB No. 1800, at 11 (2001); Beechwood Sanitarium,
DAB No. 1906 (2004); Cal Turner Extended Care, DAB No. 2030 (2006); The
Residence at Salem Woods, DAB No. 2052 (2006). A facility has a right to appeal a
“certification of noncompliance leading to an enforcement remedy.” 42 C.F.R.

§ 488.408(g)(1); see also 42 C.F.R. §§ 488.330(e) and 498.3. However, the choice of
remedies by CMS or the factors CMS considered when choosing remedies are not
subject to review. 42 C.F.R. § 488.408(g)(2). A facility may only challenge the scope
and severity level of noncompliance found by CMS if a successful challenge would
affect the amount of the CMP that could be collected by CMS or impact upon the
facility’s nurse aide training program. 42 C.F.R. §§ 498.3(b)(14) and (d)(10)(i).
CMS’s determination as to the level of noncompliance “must be upheld unless it is
clearly erroneous.” 42 C.F.R. § 498.60(c)(2). This includes CMS’s finding of
immediate jeopardy. Woodstock Care Center, DAB No. 1726, at 9, 38 (2000), aff'd,
Woodstock Care Center v. Thompson, 363 F.3d 583 (6" Cir. 2003).

When a penalty is proposed and appealed, CMS must make a prima facie case that the
facility has failed to comply substantially with federal participation requirements.
“Prima facie” means that the evidence is “(s)ufficient to establish a fact or raise a
presumption unless disproved or rebutted.” Black’s Law Dictionary 1228 (8" ed.
2004); see also, Hillman Rehabilitation Center, DAB No. 1611, at 8 (1997), aff'd,
Hillman Rehabilitation Center v. U.S. Dept. of Health and Human Services, No. 98-
3789 (GEB), slip op. at 25 (D.N.J. May 13, 1999). To prevail, a long-term care
facility must overcome CMS’s showing by a preponderance of the evidence. Batavia
Nursing and Convalescent Center, DAB No. 1904 (2004); Batavia Nursing and
Convalescent Inn, DAB No. 1911 (2004); Emerald Oaks, DAB No. 1800 (2001);
Cross Creek Health Care Center, DAB No. 1665 (1998); Hillman Rehabilitation
Center, DAB No. 1611.

II. Issues

1. Whether Petitioner was out of substantial compliance with participation
requirements.

2. Whether the CMPs imposed by CMS against Petitioner are reasonable.
IV. Findings of Fact and Conclusions of Law
I am obliged by the terms of 42 C.F.R. § 498.74(a) to set out numbered findings and

conclusions in this Decision. I announce four: they appear below, identified by arabic
numerals and set out in boldface.
V. Discussion

The three alleged deficiencies at issue in this case (Tags F309, F325, and F327) arise
out of the care and treatment of one resident, R2. With respect to Tag F309, CMS
alleges that Petitioner’s noncompliance was at the immediate jeopardy level.

1. Petitioner was in substantial compliance with the participation
requirement at 42 C.F.R. § 483.25 (Tag F309).

At Tag F309 of the Statement of Deficiencies (SOD) from the February 26, 2004
survey, the surveyors alleged that Petitioner failed to comply substantially with the
requirement at 42 C.F.R. § 483.25 (Quality of Care). CMS Ex. 7, at 1-14. This
regulation requires that:

Each resident must receive and the facility must provide
the necessary care and services to attain or maintain the
highest practicable physical, mental, and psychosocial
well-being, in accordance with the comprehensive
assessment and plan of care.

42 C.F.R. § 483.25.

CMS alleged in the SOD that Petitioner violated the quality of care requirement with
respect to R2 by failing to: (1) assess and monitor a change in R2’s
medical/psychiatric condition; (2) immediately notify the physician of a change in
R2’s behavior and an increase in R2’s frequency of refusing meals; (3) immediately
notify the physician of R2’s significant weight loss; (4) accurately document R2’s
food intake; and (5) have R2 assessed by a Registered Dietitian. CMS Ex. 7, at 1.

The SOD alleges that Petitioner’s failures placed R2 in immediate jeopardy, causing
him to be transferred to the hospital on February 3, 2004. The SOD notes that R2,
who was 52 years old, was diagnosed as having gastrointestinal bleeding, and had
secondary diagnoses of dehydration and cachexia. R2 died 12 hours later of
respiratory failure secondary to cachexia and malnutrition. CMS Ex. 7, at 1-2.

R2 was admitted to Petitioner’s facility on August 31, 1998. P. Ex. 3; CMS Ex. 55.
Prior to his admission, he had spent approximately six and one-half years at another
nursing home in Chicago. P. Ex. 2; Tr. 380. Prior to March 1992, R2 had been at a
State facility for the mentally ill. P. Ex. 1, at 5, 6; Tr. 379.
6

According to the SOD, R2 had diagnoses of blindness in both eyes and schizophrenia.
CMS Ex. 7, at 2; P. Ex. 3; CMS Ex. 55. His minimum data sets (MDS) dated
September 2, 2003 and December 2, 2003, documented that R2 was moderately
impaired in cognitive skills for decision-making. CMS Ex. 7, at 2; CMS Ex. 64, at 2,
8. These MDSs also stated that he was independent with eating. CMS Ex. 7; CMS
Ex. 64, at 2,8. The SOD notes that the most recent Resident Assessment Protocol
(RAP) Summary dated September 2, 2003, documented that R2 “displays moderately
impaired decision-making skills due to delusions and paranoid ideations . . . requires
supervision and cues to ensure safety” and “he has been without psychotropic
medications since 10/00 because of refusal to take them.” CMS Ex. 7, at 2; CMS Ex.
65, at 8.

The SOD notes further that R2’s Psychiatric Assessment dated October 1, 2003, stated
that he “is obsessed with his religious views. Has delusions — talking to God.”
According to the assessment, R2 had hallucinations, and impaired perception,
judgment, and insight. CMS Ex. 7, at 2; CMS Ex. 57. Ina Social Service Assessment
dated September 2, 2003, staff wrote, “Resident may not make correct decisions for
self at times by refusing treatments/meds, stating God will heal him. Res. displays
delusional behavior mentioning he’s son of God....” CMS Ex. 7, at 2; CMS Ex. 56,
at 1. A Specialized Services Progress Note dated December 2, 2003, documented that
“[rjesident exhibits delusional/hallucinotic behavior (stares in altered state/talking to
self or non-existing being) and will relate he had communication with God... will
frequently refuse care or act against healthful recommendations . . . refuses
showers/shaves/meds/meals ... .”” CMS Ex. 7, at 2-3; CMS Ex. 59, at 5. A Social
Service Quarterly Progress Note dated December 2, 2003, stated, “[rJes. displays poor
choices by refusing meds/treatments stating ‘God will heal me.’” CMS Ex. 7, at 3;
CMS Ex. 59, at 7.

The SOD goes on to relate incidents and events involving R2 that occurred on January
24, 2004, January 27, 2004, and February 3, 2004. I describe these incidents below:

' The SOD misstated the Psychiatric Assessment, which stated that R2 “is
obsessed with his religious ideas.” CMS Ex. 57, at 1.
Incident of January 24, 2004

According to the SOD, a nursing note dated January 24, 2004, at 6:45 a.m.,
ocumented that R2 told a nurse that he was not feeling well and needed to see a
octor.’ R2 was “[nJoted to be cold & clammy but not in resp. distress.” CMS Ex. 7,
at 3; CMS Ex. 60, at 8. The next nursing note entry is dated February 3, 2004, and
ocumented, “found res in bed weak appearance emaciated unable to obtain vital
signs. page MD stat.” CMS Ex. 7, at 3; CMS Ex. 60, at 8. The SOD states that the
assistant director of nursing confirmed in a telephone interview on February 24, 2004,
that there were no other entries in the nursing 24-hour log regarding R2 from January
9, 2004 to February 2, 2004. CMS Ex. 7, at 3.

The SOD notes that there are several “late entry” notes in R2’s record that were
written after the February 3, 2004 nursing note. According to the Administrator, staff
wrote these notes on February 4, 2004. CMS Ex. 7, at 3.

Incident of January 27, 2004

The SOD states that the Assistant Director of Social Services (Diane Lee) wrote a late
entry nursing note which documented that previously, on January 27, 2004, at 10:00
a.m., she observed R2 come in the building from outside and enter the elevator. The
note stated that it was very cold outside, and R2 was not wearing a coat. CMS Ex. 7,
at 3; see CMS Ex. 60, at 9. Ms. Lee touched R2’s arm, and it felt “very clammy.”
She asked a nurse (Nurse Salinas) to go to R2’s room with her because he “was
clammy and not looking very well.” CMS Ex. 7, at 3; see CMS Ex. 50, at 21, 25;
CMS Ex. 60, at 9-10. In another late entry for January 27, 2004, Nurse Salinas noted
that she was told that R2 “appears to have a change in LOC [level of consciousness],
more delusional.” She also noted that R2 refused to let her examine him, and he
stated, “Get away! I don’t need you to touch me. I’m fine! God takes care of me.”
CMS Ex. 7, at 4; CMS Ex. 60, at 10.

In another late entry referring back to January 27, 2004, the licensed practical nurse
(LPN) stated that she “[w]as made aware of resident having SOB [shortness of
breath]” and “did go check on resident & he informed me he was fine & God took
care ofhim....” The LPN noted that the “resident appeared pale.” CMS Ex. 7, at 4;

? When the nurse asked why he needed to see a doctor, R2 stated that “he’s afraid
of something but don’t know what.” CMS Ex. 60, at 8.
8

CMS Ex. 60, at 10. The LPN continued her late entry for January 27, 2004, and wrote
that, at 12:00 p.m., the “[rJesident refused to eat anything today — said he was fasting
unable to get him to eat. Will cont to monitor.” CMS Ex. 7, at 4; CMS Ex. 60, at 11.

Paul Ross Zeller, Petitioner’s Assistant Administrator who is also an ordained pastor,
also saw R2 on the morning of January 27, 2004. He wrote a late entry nursing note
referring back to January 27, 2004, in which he stated “[rJesident indicated he was
fine, but that someone was trying to kill him.” CMS Ex. 7, at 4; CMS Ex. 60, at 11.
Mr. Zeller also wrote a late entry referring back to January 30, 2004, in which he
stated that the Administrator had informed him that R2 “looked too thin” and “had
been fasting.” Mr. Zeller noted further that R2 “indicated he was fasting per religious
beliefs 2 days a week” and that R2 stated that God told him to fast. CMS Ex. 7, at 4;
CMS Ex. 60, at 9.

Events of February 3, 2004

On February 3, 2004, an LPN found R2 in bed looking very weak and short of breath,
with his bed and clothes soiled. CMS Ex. 7, at 8. R2 was admitted to the hospital
emergency room with a primary diagnosis of gastrointestinal bleed and secondary
diagnoses including dehydration and cachexia. CMS Ex. 7, at 2, 10. A hospital
assessment dated February 3, 2004, documented that R2 was “very emaciated,
cachetic ... very thin, skin is dry and flaky ... very weak . . . unable to ambulate
steady.” CMS Ex. 7, at 10. R2 died later that night. R2’s physician (Dr. Suescun)
was interviewed on February 11, 2004, and he stated that R2’s cause of death was
“respiratory failure secondary to cachexia and malnutrition.” CMS Ex. 7, at 11.

Dr. Suescun stated that he was first notified of R2’s significant weight loss and refusal
to eat on the day R2 was transferred to the hospital (2/3/04). CMS Ex. 7, at 11.

In its posthearing brief, CMS characterizes the allegations somewhat differently than
in the SOD:

[Petitioner] did not care plan regarding Resident 2’s fasting behavior. It
did not accurately monitor his food and fluid intake, or promptly enter
important information in the nurses [sic] notes. [Petitioner] failed to
follow its own care plans for Resident 2 and its policies on meal
monitoring and refusal of treatment in several respects. Finally,
[Petitioner] did not notify Resident 2’s physician of important changes
9

in his condition that occurred in January 2004, including changes in his
behavior, a change in his physical appearance, and his loss of over ten percent
of his body weight in under a month.

CMS Posthearing Brief at 3.

In its posthearing brief, Petitioner contends that CMS is holding it to a strict liability
standard and asserting that, regardless of what caused R2’s decline, Petitioner is
accountable. P. Posthearing Brief at 34-36. To show that CMS has taken a flawed
approach, Petitioner points to the decision in Crestview Parke Care Center v.
Thompson, 373 F.3rd 743 (6" Cir. 2004), in which the Sixth Circuit held that

42 C.F.R. § 483.25 does not impose a strict liability standard. Petitioner contends
that, in R2’s case, the highest practicable level was achieved, and there is no basis for
me to find that it was deficient in the areas of assessment and monitoring, charting,
and physician notification.

I will preface my discussion by stating that this is an extremely unusual and difficult
case involving the intersection of a resident’s right to certain fundamental religious
and personal freedoms — including the right to fast literally to the point of death — and
a facility’s obligations to care for him. There can be no dispute that caring for R2
presented great challenges to Petitioner’s staff. Petitioner’s staff recognized that R2
was an independent-minded individual who often resisted and refused to allow care,
was determined to refuse assistance, and fasted on a rather consistent basis in the
exercise of his religious beliefs. As I will discuss below, I find that the evidence as a
whole demonstrates that Petitioner provided necessary care and services to R2 within
this context and demonstrated that it was in substantial compliance with 42 C.F.R.

§ 483.25.

The record is replete with notations by staff that R2 resisted and refused care and
assistance. An assessment completed in September 1998 noted that “[R2] often
refuses assistance — says he can do it himself. Becomes angry when told to ‘be
careful.’ Says don’t tell him that. That God watches out for him.” The assessment
also noted that “[rJesident refuses doctors, assessments, etc.” P. Ex. 4, at 4. Another
assessment completed in September 1999 noted, “[rJes. refuses assistance stating ‘No
thanks, I can do it myself. Res. often refers to God stating ‘God will take care of all
my problems.’” P. Ex. 5, at 4.

Beginning in October 1999, R2 refused to allow any physical examinations by his
physician, Dr. Suescun. In his progress notes for his visits, which occurred every two
to three months, Dr. Suescun noted that R2 “refused P.E.” or deferred a physical
10

examination.’ P. Ex. 6, at 3-10. According to Petitioner’s monthly weight and vital
sheets, with the exception of September 2002, R2 refused to allow his blood pressure,
temperature, pulse, and respiration to be taken in 2002, 2003, and January and
February of 2004. P. Ex. 13; CMS Ex. 60, at 2-7 (Nursing notes from September
2003 through January 2004 indicated that R2 refused to have his vital signs taken); see
also P. Ex. 7, at 2, 8 (Nursing notes dated October 15, 1999 and January 24, 2000
stated that R2 refused to have his vital signs taken by staff; another nursing note dated
June 18, 2001, stated that R2 had been seen by Dr. Suescun; R2 had refused a physical
assessment, and received no new orders).

R2’s refusals extended to the taking of medications. In a February 24, 1999 progress
note, Dr. Suescun wrote that R2 stated he “doesn’t believe in medicine or
vaccinations.” P. Ex. 6, at 2. The note indicates that Dr. Suescun prescribed Mellaril
for R2’s schizophrenia. According to Mr. Zeller, R2 only took one drug, Mellaril, and
refused everything else. Tr. 390, 416. The record shows that R2 had been without
psychotropic medications since October 2000 because he had refused to take them.

P. Ex. 10, at 6.

R2 requested a double portion, high protein diet beginning in late August 1999.

Dr. Suescun ordered that R2 be kept on this diet. P. Ex. 6, at3. The registered
dietician’s nutrition therapy note dated August 28, 1999, stated that R2 was on a “high
protein general diet w/ double portions and whole milk. Does not like supercereal.”
P. Ex. 12, at 1. In July 2001, R2’s diet remained the same, with staff also noting that
he desired “no sweets.” P. Ex. 12, at 1. According to progress and nutrition notes, as
well as assessments, R2 continued on this same diet in 2002 and 2003. P. Ex. 8, at 3,
6; P. Ex. 12, at 2-3; P. Ex. 20, CMS Ex. 67, at 1; see also P. Ex. 14, which is dated
February 2004.

According to Mr. Zeller, R2 did not eat meals from the general menu. Tr. 449. R2’s
typical breakfast consisted of four hard-boiled eggs, four slices of toast, and juice.
Tr. 449; see CMS Ex. 67, at 1; CMS Ex. 50, at 13, 23. For lunch, R2 usually had two
bologna sandwiches made with six slices of thin bologna, or six slices of thick

* For example, in his August 11, 2003 progress note, Dr. Suescun wrote, “[a]s
usual, [R2] didn’t want physical examination.” P. Ex. 6, at 10. Dr. Suescun’s notes for
his February 14, 2000 and August 21, 2001 visits did not state that R2 refused a physical
examination; however, nothing in his notes indicated that he performed a physical
examination of R2 on those dates. P. Ex. 6, at 4, 6. R2 also refused dental exams and
dental care. P. Ex. 10; CMS Ex. 65, at 8.
11

bologna, or twelve slices of thin bologna. Tr. 449; see CMS Ex. 50, at 23. R2 also
received milk and juice with his lunch. For dinner, R2 generally received two bologna
sandwiches made in accordance with his specifications, two soups, and a bowl of
vegetables.’ Tr. 450; see P. Ex. 12, at 3.

Mr. Zeller testified that Petitioner’s staff attempted to accommodate R2’s food
preferences and provide him with foods that he liked and would eat. Tr. 396. Mr.
Zeller stated that R2 liked “bologna, bratwurst, hot dogs, Italian sausage, pizza and
Polish sausage,” and staff made sure that R2 received those foods. Tr. 404. (Mr.
Zeller apparently referred to P. Ex. 14, which is, as noted, dated February 2004.) If
R2 requested other foods, Mr. Zeller stated that staff would accommodate his request.
See Tr. 404-05.° Petitioner’s staff also brought R2 food from the outside “to see if in
fact that was something that... would please him.” Tr. 396; see Tr. 504. When
asked whether this was successful, Mr. Zeller responded that while R2 would eat the
food, this approach was “not tremendously successful.” Tr. 396. R2 also kept extra
coffee in his room. P. Ex. 12, at 3; duplicated at CMS Ex. 67, at 2.

Petitioner’s records show that R2 fasted on and off during the course of his stay at the
facility. His history of sporadic fasting pre-dated his admission to the facility. P. Br.
at 10; see Tr. 202. A nurse’s note dated July 30, 1999, stated, “[r]esident verbalized to
this writer his dislike of having somebody check after him concerning his appetite &
that everybody should assume he is fasting when he does not eat; nurses & nsg. assts.
made aware.” P. Ex. 7, at 1. Ina nutrition therapy note dated August 28, 1999, the
registered dietician wrote, “[a]ppetite is generally good although he states he has to
‘fast’ at times and that is when he does not eat.” P. Ex. 12, at 1; CMS Ex. 67, at 3. In
another nutrition therapy note dated February 5, 2000, the registered dietician stated,
“[rjesident will state he is ‘fasting’ on occasion — refuses to be on meal monitoring,
refused to discuss appetite. No new nutritional labs. Continue plan of care as outlined
by CDM. Monitor wt closely for further wt loss.” P. Ex. 12, at 1; CMS Ex. 67, at 3.
R2’s interim care plan (most likely from January 2004) stated, “[w]ill from time to
time refuse to eat. States God tells him not to in order to serve Him.” P. Ex. 11, at 2;
CMS Ex. 58, at 2.

* A quarterly progress note dated December 2, 2003, stated, among other things,
that “[rJes. cont. to make meal request of 13 slices of lunchmeat and 2 soups.” P. Ex. 8, at
7.

* At the hearing, Surveyor Schubert acknowledged that Petitioner went to “great
lengths to try to find foods that [R2] would eat.” Tr. 251.
12

In alleging that Petitioner violated 42 C.F.R. § 483.25, CMS argues that Petitioner’s
staff should have notified R2’s physician concerning R2’s significant weight loss in
January 2004, his behavioral changes, and changes in his physical condition. In
CMS’s view, these changes, taken together, should have put Petitioner on notice that
R2’s condition had undergone a significant change for the worse. CMS Posthearing
Br. at 20-26. CMS asserts further, in its posthearing reply brief, that “[t]he
documented weight loss that Resident 2 experienced in January, 2004, all by itself,
was more than enough to constitute a significant change in condition requiring
physician notification.” CMS Posthearing Reply at 23.

Whether or not Resident 2 underwent a significant change in condition is a point of
vigorous contention between the parties. In rebutting CMS’s allegations, Petitioner
contends that “CMS cannot point to, and does not point to, any single observable
event or condition which constitutes an objective significant change in R2’s condition
prior to the morning of February 3, 2004.” Petitioner’s Posthearing Brief at 47.
Petitioner asserts that CMS is attempting to substitute its judgment for that of its
nursing staff who had dealt with R2 for years. Jd.

The incidents of January 24 and January 27, 2004, might have suggested that R2’s
condition was changing in the direction of crisis, but only if that condition was viewed
from a short perspective, or from the perspective of hindsight. Even granting that the
incident of January 24, 2004 was not perfectly documented at the time, and even
granting that some of the entries concerning the incident of January 27, 2004 were late
entries, R2’s behavior and appearance on those dates were not remarkable to those
staff who knew him well, and over a long time. It seems fair to describe those
incidents as indicative of R2’s general situation, and not as significant changes giving
cause for alarm.

According to Petitioner, R2 had a history of significant weight fluctuations and his
weight loss was “a gradual process, not any sudden change in condition.”

P. Posthearing Brief at 53. The evidence in the record shows that, over the course of
his approximately five and one-half year stay at Petitioner’s facility, R2’s weight
fluctuated broadly, and trended downward. Because R2’s weight has been the subject
of much scrutiny by both parties, I have set out his weights below, as recorded in his
nutritional progress notes and the monthly weight and vital sheets:
Date
8/31/98 (Admission date)

8/28/99

1/00

7/01

8/19/01

9/30/01

1/02
2/02
3/02
4/02

5/02

6/02

7/02

this

27

27

28

28

33

25

27

27

29

CMS Ex. 69 (duplicated at P. Ex. 13).

13

Weight

s. (Staff noted that R2’s weight ranged from

41-146 lbs. the last six months). CMS Ex. 67, at
. Ex. 12, at 1.

s. (This Jan. 2000 weight is noted in a

progress note dated 2/5/00). CMS Ex. 67, at 3; P.

2, atl.

s. Staff noted that R2 had lost five pounds

from the previous three months. CMS Ex. 67, at 3;

x. 12, atl.
s. Staff noted that R2’s weight was “stable
month.” CMS Ex. 67, at 3; P. Ex. 12, at 1.

s. Staff noted that “gradual desired weight

gain continues.” CMS Ex. 67, at 4; P. Ex. 12, at 2.

s. CMS Ex. 69 (duplicated at P. Ex. 13).
s. CMS Ex. 69 (duplicated at P. Ex. 13).
s. CMS Ex. 69 (duplicated at P. Ex. 13).
s. CMS Ex. 69 (duplicated at P. Ex. 13).

s. Staff noted that R2 had lost 8 lbs. in one

month, and that his usual weight ranged between

and 130 lbs. CMS Ex. 67, at 4; P. Ex. 12, at 2;

s. CMS Ex. 69 (duplicated at P. Ex. 13).

s. CMS Ex. 69 (duplicated at P. Ex. 13).
8/02

9/02

10/02

11/02

12/9/02

1/03

2/03

3/03

4/03

5/03

6/03

7/03

14

124 lbs. Staff noted “[R2] followed for reported 5#
wt loss.” CMS Ex. 67, at 4; P. Ex. 12, at 2; CMS
Ex. 69 (duplicated at P. Ex. 13).

127 Ibs. CMS Ex. 69 (duplicated at P. Ex. 13).

126 Ibs. CMS Ex. 69 (duplicated at P. Ex. 13).

127 Ibs. CMS Ex. 69 (duplicated at P. Ex. 13).
Staff wrote that R2 refused to have his weight taken
in December, and, in the entry, noted his November
2002 weight of 127 lbs. Staff wrote “Res remains
on thin side. .. .Wgt no lower desired.” CMS Ex.
67, at 4 (duplicated at P. Ex. 12, at 2).°

26 Ibs. CMS Ex. 69 (duplicated at P. Ex. 13).

29 Ibs. CMS Ex. 69 (duplicated at P. Ex. 13).

36 Ibs. CMS Ex. 69 (duplicated at P. Ex. 13).

30 Ibs. CMS Ex. 69 (duplicated at P. Ex. 13).

30 Ibs. CMS Ex. 69 (duplicated at P. Ex. 13).

28 Ibs. CMS Ex. 69 (duplicated at P. Ex. 13).

26 Ibs. CMS Ex. 69 (duplicated at P. Ex. 13).

° On the Monthly Weight and Vital Sheet, staff noted that R2 weighed 127 lbs in
December 2002; however, as stated above, R2 refused to have his weight taken in
December. Staff apparently recorded R2’s weight from November 2002 — 127 lbs. — as
his December 2002 weight. CMS Ex. 69; P. Ex. 13.
8/15/03

9/03

0/03

1/03

2/03

/04

2/1/04

23

7.2

also

21

at P.

28
at P.

13

27
at P.

15

lbs. Staff noted that R2 had had weight

changes, and that his body mass index (BMI) of

put him in a high risk category. Staff noted
that R2 required 2177 calories a day. CMS Ex.

67, at 1; see CMS Ex. 68.

s. CMS Ex. 68, 69 (CMS Ex. 69 duplicated
Ex. 13).

s. CMS Exs. 68, 69 (CMS Ex. 69 duplicated
Ex. 13).

s. Staff noted that R2’s BMI was 15.8. CMS

Ex. 67, at 2; P. Ex. 12, at 3; CMS Exs. 68, 69 (CMS
Ex. 69 is duplicated at P. Ex. 13).’

s. CMS Exs. 68, 69 (CMS Ex. 69 duplicated
Ex. 13).

s. CMS Exs. 68, 69 (CMS Ex. 69 duplicated

_ Ex. 13).

s. CMS Ex. 68.

7 On the Monthly Weight and Vital Sheet (CMS Ex. 69), R2’s November 2003
weight is recorded as “113 lbs.” Next to the weight, however, there is a handwritten note
that states “re-weigh - 127.” According to another weight sheet for R2 (CMS Ex. 68),
which recorded R2’s weights from August 2003 through February 2004, R2 weighed 113
pounds on November 1, 2003. A handwritten note in the margin appears to correspond
with the November 2003 weight, and this note stated “triggered a C/P re-weighed on new
scale at 127#.” CMS Ex. 68, at 1. Nothing in the records indicates that R2’s recorded

weight of 113 pounds was incorrect.
16

2/3/04 115.6 lbs. CMS Ex. 73, at 42. (EMS notes at CMS
Ex. 73, at 26, set R2’s weight at 110 lbs. The “150
pounds” noted in CMS Ex. 73, at 6, is almost
certainly a mistake by the medical transcriptionist
who misinterpreted Dr. Suescun’s orally dictated,
and perhaps not clearly stated, “one hundred fifteen
pounds.” The typed “150” is absolutely
inconsistent with all recorded weights up to
February 3, 2004, and all other recorded weights on
or immediately before that date.)

A review of the recorded weights above shows that R2 weighed as much as 145
pounds back in August 1999. In July 2001, R2’s recorded weight was 121 pounds,
and staff noted that he had lost five pounds from the previous three months. On
September 30, 2001, R2 weighed 127 pounds, and continued to maintain or gain
weight through April 2002, when he weighed 133 pounds. In May 2002, R2’s weight
declined to 125 pounds, for a loss of eight pounds in one month. From June 2002
through August 2002, R2’s weight ranged between 124-129 pounds. R2 weighed
between 126-127 pounds for the next three months, through November 2002. In
December 2002, R2 refused to have his weight taken, and staff noted that he
“remain[ed] on thin side... . Wgt no lower desired.” CMS Ex. 67, at 4; P. Ex. 12, at
2.

R2’s weight continued to fluctuate throughout 2003. In January 2003, he weighed
126 pounds. In March 2003, R2 was 136 pounds. Subsequently, his weight started to
decline, and, in June 2003, he weighed 128 pounds. R2 continued to lose weight into
September 2003, when he was 121 pounds. He weighed 128 pounds in October 2003,
113 pounds in November 2003, and 127 pounds in December 2003.

It is R2’s weight loss in January 2004 that figures prominently in CMS’s arguments.
There can be no dispute that, by the end of January 2004, R2 was seriously
underweight. At the beginning of the month, R2 had weighed 128 pounds. CMS Ex.
69, at2. On January 28, 2004, staff documented in his care plan that he had lost 13
pounds. CMS Ex. 58, at 3. CMS points out that R2 lost greater than 10% of his body
weight in January 2004. CMS Posthearing Br. at. 20. Petitioner’s Monthly Weight
and Vital Sheet shows R2’s last recorded weight, taken in February 2004, was 115
pounds. CMS Ex. 69, at 2.
17

It is plain from the record that much of R2’s weight loss can be attributed to his
fasting behavior. Petitioner’s records documented R2’s desire to fast and indicated
that he fasted on and off during the course of his stay at the facility.

Petitioner maintains that R2 had the right to fast, and that he “chose not to eat from
time to time in the exercise of his religious beliefs.” P. Posthearing Br. at 26.
Petitioner asserts that, as a resident of a nursing facility participating in the Medicare
program, R2 had certain rights under the federal regulations, including the right of
self-determination, the right to refuse treatment, and the right to make choices about
aspects of his life that were significant to him. 42 C.F.R. §§ 483.10, 483.10(b)(4), and
483.15(b).

Contrary to Petitioner’s assertions, CMS contends that R2’s fasting was “the product
of mental illness.” CMS Posthearing Reply at 6. CMS contends that R2 suffered
from schizophrenia and religious delusions, and therefore, was in no position to be
permitted to fast without interventions and monitoring. See CMS Posthearing Reply
at 1-3, 33. CMS argues that R2’s fasting should not have been considered a legitimate
religious practice. CMS Posthearing Brief at 6. Moreover, because of R2’s
underweight status and mental condition, CMS posits that R2 had only a limited right
to exercise his religious beliefs.

There can be no dispute that R2 suffered from “chronic undifferentiated
schizophrenia” (CMS Ex. 62, at 1), and had religious delusions. CMS Exs. 56, 57, 58,
59; see CMS Ex. 65. When a nurse assessed him on September 10, 1999 (RAP
Narrative), she wrote, “[h]e states that he is a very strict Christian and that others are
against him due to this, that he is persecuted for his beliefs, just like Jesus Christ was.”
P. Ex. 10, at 1. The nurse noted that “[h]e displays moderately impaired decision
making skills due to delusions and paranoid ideations.” Id.

In a quarterly progress note dated 6/02/03, Petitioner’s staff wrote, among other
things, “[rJesident has had no significant change in weight for this quarter; resident is
on high protein/db! portions/whole milk/ no supercereal, or sweets diet . . . displays
periods of delusions (especially of a religious nature) . . . . Resident isolates self in
room the majority of time (excepting smoking, religious oriented activities, church
services, Gospel singing, B-day parties). Resident spends time c Bible audio tapes.”
P. Ex. 8, at 4, 5.

A psychiatric rehabilitation skills assessment dated September 12, 2003, noted, among
other things, that R2’s “delusional thoughts of being persecuted turn to persistent
anger” and that he makes “impaired decisions.” CMS Ex. 72, at 2. It assessed R2 as
18

“capable of maintaining positive diet choices,” but also noted that he “refuses meals if
agitated/routine varies.” The assessment noted that he was “able to maintain lengthy
conversation” and “can relate needs/desires appropriately.” It was also noted that R2
“attends occasional religious programs.” CMS Ex. 72, at 1.

When R2 underwent a psychiatric assessment on October 1, 2003, the examiner stated
that R2 “is obsessed with his religious ideas” and “has delusions — talking to God.”
CMS Ex. 57. The assessment indicated that R2 had delusions, hallucinations, and
obsessions, as well as impaired judgment and insight. It further noted that R2 had
normal intellectual abilities, a normal memory, no suicidal or homicidal ideations,
carried on coherent communication and maintained conversation with others. Jd.
According to a social service re-assessment dated December 2, 2003, R2 “cont. to be
deeply religious.” CMS Ex. 56, at 3.

Moreover, R2’s psychiatrist, Dr. Baker, saw R2 in March, June, and October of 2003.
In his progress note dated June 18, 2003, Dr. Baker stated, “[c]Jontinues to do well &
denies any problems. Not depressed & in contact c reality.” CMS Ex. 63, at 2. In his
progress note dated October 15, 2003, Dr. Baker wrote, “[a]lert high & continues to
do well. Denies any problems.” CMS Ex. 63, at 2. It is not apparent that Dr. Baker
wrote any new orders for R2.

CMS suggests that R2’s religious beliefs were not genuine because he had a mental
illness. I am not persuaded that R2 was as mentally impaired as CMS has portrayed
him to be. It is true that R2 had moderately impaired decision-making skills (P. Ex.
10, at 1; CMS Ex. 64, at 2, 8). However, there is nothing in the record that indicates
or suggests that R2’s mental status was such that he was found to be incompetent or
incapacitated.

As stated above, the October 2003 psychiatric assessment found him to possess
normal intellectual abilities. R2 was also assessed as able to maintain coherent and
lengthy conversations and able to relate his needs/desires appropriately. See CMS
Exs. 57, 72. His psychiatrist, Dr. Baker, noted that R2 was doing well. In light of
such assessments, I cannot agree with CMS that R2 had only a limited right to
exercise his religious beliefs. The record shows that Petitioner’s staff, including R2’s
physician, allowed R2 to make decisions regarding his care. According to the
progress notes, Dr. Suescun saw R2 approximately every two months beginning in
February 1999. P. Ex. 6, at 2-10. Beginning in October 1999, R2 refused to allow
any physical examinations by Dr. Suescun. In his progress notes for his visits,

Dr. Suescun noted that R2 “refused P.E.” or deferred a physical examination. P. Ex.
6, at 3-10. Dr. Suescun last saw R2 on December 12, 2003. P. Ex. 6, at 10; CMS Ex.

19

63, at 1. He stated in his progress note for that visit that R2 did not have any new
complaints, and that R2 refused a physical examination. Dr. Suescun wrote that R2
was “cooperative to talk, very sensitive,” and noted R2’s blindness and schizophrenia.
P. Ex. 6, at 10; CMS Ex. 63, at 1. Dr. Suescun did not write any new orders for R2.
See Tr. 252. Had R2 been seriously mentally ill, it is highly unlikely that Dr. Suescun
and Petitioner’s staff would have yielded to his wishes and allowed him to make such
decisions regarding his care.

Moreover, the record demonstrates that Petitioner’s staff was aware of R2’s fasting
behavior. I have previously referred to nursing notes and nutrition therapy notes that
referenced R2’s fasting behavior. According to interview notes, one of Petitioner’s
certified nurse aides (CNA) stated that R2 wanted a note “saying it was ok” to fast.
The CNA stated that she “wrote a note that said [R2] could fast a couple days a week
for his religion & not to bother him. Would show note to other staff.” CMS Ex. 50, at
15. In another interview note, Petitioner’s Social Services Director stated that she felt
that R2 “was capable of making his own decisions about eating and drinking, even
though Res. stated he was taking his direction from God about what to eat or when to
eat or when to go out or stay in his room.” CMS Ex. 50, at 20.

Assistant Administrator Zeller, who is also an ordained pastor (Tr. 375), testified that
he was aware of R2’s fasting behavior, which began upon his admission. Tr. 386. He
stated that “it was a consistent behavior . . . that he would fast sporadically, but
consistently. It varied.” Tr. 386. Mr. Zeller expressed concurrence with staff
interview notes that indicated R2 never fasted for more than one to two days in a row
atatime. Tr. 445.° He stated that R2 talked about fasting “no more than maybe a
couple times in a week time frame.” Tr. 445. Mr. Zeller added that he was uncertain
as to the length of R2’s fasting, whether it lasted all day or not. He stated, “I suppose
it depended on his hunger, and in his mind, what God was telling him at any one given
time.” Tr. 446.

According to Mr. Zeller, he had had discussions with R2 regarding his fasting
behavior and attempted to use Bible stories in an effort to encourage him to eat, but
this approach was unsuccessful. Tr. 386-87. He stated that, in every conversation, he

* According to interview notes, a CNA stated that R2 would fast several times a
year for two or three days at a time for religious reasons. The CNA also stated that he
would drink a little fluid -- one glass a day. CMS Ex. 50, at 6.
20

would advise R2 that fasting was “not a recommended approach that he ought to be
taking.” Tr. 497-88. Mr. Zeller stated that no approach was ever successful in getting
R2 to eat when he wanted to fast. Tr. 387.

Although Mr. Zeller testified that he could not recall having written a note for R2 that
permitted him to fast (Tr. 442), I note that an activity aide stated in an interview that
she had seen a note on the nursing desk that stated that R2 has permission to fast two
to three times a week. The aide stated that the note was signed by Mr. Zeller. CMS
Ex. 50, at 4.

Further, R2’s physician, Dr. Suescun, was fully aware of R2’s status over the years
and gave no new or additional orders. The record shows that Dr. Suescun initialled
R2’s monthly weights from January 2002 through December 2003. P. Ex. 13
(duplicated at CMS Ex. 69).

Clearly, R2 had the right to enjoy certain personal freedoms while he was a resident of
Petitioner’s facility, and this included his right to exercise his religious beliefs, a fact
not disputed by CMS’s surveyors. Tr. 85, 251. I note that the regulation at 42 C.F.R.
§ 483.15(b)(3) explicitly states that R2 had the right to make choices about aspects of
his life in the facility that were significant to him. R2’s primary interest or hobby
while he was a resident at Petitioner’s facility was participating in religious activities
and exercising his religious beliefs. Towards this end, Petitioner asserts that R2 had
the right to make his own choices and decisions in the exercise of his religious beliefs.
I agree.

In addition to activities such as listening to Bible audio tapes, R2 chose to fast on a
relatively consistent basis as a way of practicing his religion. When R2 fasted, he
informed Petitioner’s staff that he was fasting due to his religious beliefs. Petitioner’s
staff, who were all aware that R2 was a strict Christian, accepted his fasting behavior
and did not try to intervene. Contrary to CMS’s position, I am persuaded that R2’s
fasting was a legitimate religious practice, and that Petitioner’s staff rightly viewed it
as such.

° At the hearing, Mr. Zeller testified that he wrote notes for R2 to show to staff.
For example, Mr. Zeller stated that he wrote notes that R2 could take out of his pocket
and let staff know he didn’t need their assistance with locomotion. See Tr. 439-40, 441,
442.
21

With respect to CMS’s contention that Petitioner was deficient with R2’s
careplanning, I note that CMS concedes that, as of December 2003, Petitioner had a
weight loss care plan for R2. CMS Posthearing Br. at 14; see CMS Posthearing Br. at
6.'° This updated care plan, dated December 2, 2003, listed R2’s current weight as
127 pounds and his BMI as 17.8. CMS Ex. 58, at 7. The plan listed his ideal body
weight (IBW) as 172 pounds, and noted that his IBW range was in the 155-189 pound
range. Petitioner’s staff identified R2 as having weight problems, noting that he was
below his IBW range, had never been heavy, and had a BMI of less than 19. Staff
noted further that R2 “[rJefuses to eat at times,” and “[rJefuses to eat sweets or fruits.”
CMS Ex. 58, at 7.

As goals for R2, the care plan stated that he “will eat at least 75% of meals” and
“increase BMI to help with prevention of health problems.” Also in the care plan,
Petitioner’s staff listed the following approaches: (a) Dietary Manager shall provide a
quarterly nutritional note; (b) Registered Dietician shall provide yearly and/or PRN
recommendations; (c) monitor and encourage oral intake; (d) provide tray set-up; (e)
monitor monthly weights; (f) weigh as ordered; (g) inform physician of abnormal lab
results — any problems; (h) encourage H20 — provide extra fluids mealtimes — Groups
—1 to 1’s ; (i) provide diet Regular-High protein — Double portions whole milk Q
meal; (j) provide substitutes food dislikes as requested; and (k) inform nurse if doesn’t
eat. CMS Ex. 58, at 7.

This care plan was updated again on January 28, 2004. CMS Ex. 58, at 3. At this
time, Petitioner’s staff wrote that R2 “will show no further weight loss.” The care
plan documented that R2 had recently lost 13 pounds. Staff noted that he “frequently
refuse[d] meals — states he is ‘fasting’ due to religious beliefs” and that he “displays
delusional behavior about religion.” CMS Ex. 58, at 3. The care plan listed the
following approaches: (1) provide diet as ordered; (2) encourage resident to eat at
least 75% of meals; (3) provide 1:1 intervention and counseling; (4) notify physician
of further weight loss; and (5) monitor weight weekly. CMS Ex. 58, at 3.

In another document titled “Interim Care Plan,” Petitioner’s staff indicated that R2
“will from time to time refuse to eat. States God tells him not to in order to serve
Him.” CMS Ex. 58, at 2; P. Ex. 11, at 2. Moreover, the care plan noted that R2 is on

'° On page 14 of its posthearing brief, CMS states that “[Petitioner] had weight
loss care plans for [R2]” as of December 2003, and cites to CMS Ex. 58, at 3, 7. I note,
however, that CMS incorrectly cited to CMS Ex. 58, at 3, as this care planning document
is dated January 28, 2004.
22

a high protein, whole milk, and double portions diet, and that he did not want
supercereal or sweets.'' Although this document is undated, it appeared to be part of
the January 28, 2004 care plan.

Based on the foregoing, | find that Petitioner established that its staff had in place care
planning documents for R2. The documents show that Petitioner’s staff had assessed
R2’s weight loss and fasting behavior and attempted to address these issues with
appropriate interventions.

With respect to documentation of R2’s food intake, CMS alleges that the monitoring
of his intake was inaccurate. CMS contends that the meal monitoring logs, which
often showed that R2 consumed 100% of his meals, were not accurate since it was
questionable whether R2 ate all of his food, and since there was no mention of food
that R2 took back to his room. In addition, CMS alleges that neither the nursing notes
nor the meal monitoring logs contained documentation of R2 consuming food or
beverages either from Petitioner’s vending machines or from outside sources. CMS
Posthearing Br. at 15-17. CMS asserts that, in failing to carry out accurate
monitoring, Petitioner failed to follow its own meal monitoring policy (CMS Ex. 119,
at 3). CMS Posthearing Br. at 19.

Petitioner disputes CMS’s claim, noting that R2 refused to allow monitoring of his
meals. Petitioner points to the registered dietician’s nutrition therapy note dated
February 5, 2000, which stated that R2 “refuses to be on meal monitoring, refused to
discuss appetite.” P. Ex. 12, at 1. In spite of R2’s resistance, Petitioner asserts that it
made efforts to monitor R2’s meals. Mr. Zeller testified that staff would do their best
to monitor R2’s food intake, but R2 would be resistant and eat in his own room, and
also take food back to his room. See Tr. 403. According to interview notes with CNA
staff, it was difficult to get an accurate assessment of what R2 ate or drank because he
often took food (sandwiches) and drinks back to his room. See CMS Ex. 50, at 12, 13,
15, 20, 29, 30, 31, 33; CMS Ex. 7, at 5. One CNA stated that R2 “didn’t like when
you asked him what he ate. He said he wasn’t a child.” CMS Ex. 50, at 29. Another
CNA stated that entries in the food intake logs were based on what R2 ate off his tray,
and did not include sandwiches, which he always took back to his room. CMS Ex. 50,
at 31.

"' Petitioner’s records show that R2 was put on this diet by his physician in late
August 1999, and continued on this same diet in 2001, 2002, and 2003. See P. Ex. 6, at 3;
P. Ex. 12, at 1; P. Ex. 8, at 3, 6; P. Ex. 12, at 2-3; P. Ex. 20; CMS Ex. 67, at 1.
23

The food intake logs that are in the record cover the period August 2003 through
November 2003, January 2004, and February 1-3, 2004. CMS Ex. 70, at 1, 3,5, 7,9,
and 11; partially duplicated at P. Ex. 15. The logs note that R2’s diet was “high
protein/double portions/whole milk.” The logs show that Petitioner’s staff served
three meals a day to R2."” Petitioner’s staff tracked R2’s intake of his meals by noting
the percentage of the food and drink he had consumed in the corresponding boxes.
There are “0” or “R” notations to indicate when R2 did not eat or drink anything or
refused meals.

Looking at the last 11 days of R2’s stay at Petitioner’s facility, which covers the
period January 24, 2003 - February 3, 2004, I find that R2 refused all meals on only
two days, January 24, 2003 and February 2, 2004. CMS Ex. 70, at 1, 3. He ate at
least two meals, in whole or in part, on five of the eleven days. I note that R2 ate
100% of his meals (not including milk and juice) on January 25, 2003 and January 27,
2003. Out of 31 meals served, R2 ate, in whole or in part, a total of 16 meals, or
51.6% of meals served.'? CMS Ex. 70, at 1, 3.

I note further that, from January 1, 2004 through February 2, 2004 (33 days), R2 ate,
in whole or in part, at least 70, and perhaps as many as 73, of 97 meals, or at least
72.2% of meals served. See P. Br. at 39.

Based on the logs, I conclude that Petitioner documented R2’s food intake. It may be
that the logs do not give an accurate picture of what R2 was eating. However, I find
credible Petitioner’s explanation that because R2 refused to be on meal monitoring
and took food to his room, it was difficult for Petitioner’s staff to monitor R2. I
conclude that, given the difficulties that R2’s resistance and eating habits presented,
Petitioner’s staff monitored R2’s food intake to the extent it could.

Petitioner appears to concede that its staff did not follow its meal monitoring policy
with respect to R2. P. Br. at 43. However, Petitioner correctly notes that a facility’s
failure to follow its own policy is not, in and of itself, a deficiency. Barbourville
Nursing Home, DAB CR1135 (2004), aff'd, DAB No. 1962 ( 2005). In its defense,
Petitioner contends that it followed its policy as best as it could under the

On the day R2 was sent to the hospital, February 3, 2004, he received breakfast
only.

'S R2 received three meals each day from January 24, 2003 through February 2,
2004, and he received breakfast on February 3, 2004, the day he was sent out to the
hospital.
24

circumstances, and also points out that staff was aware that R2 would sometimes eat
less than 25% of food or drinks provided. As I have stated above, | find that
Petitioner’s staff did track R2’s food intake.

In alleging that Petitioner failed to have R2 assessed by a registered dietician, CMS
points to R2’s care plan, dated December 2, 2003, which directed that a dietician was
to provide yearly and as-needed recommendations. CMS Ex. 58, at 7. CMS contends
that the registered dietician last saw R2 in December 2002. Tr. 52; CMS Ex. 67, at 4.
Petitioner argues that, based on the December 2003 care plan, a yearly review by a
registered dietician would not have been due until December 2, 2004. Petitioner notes
that R2 died on February 3, 2004, two months after the care plan was written. Further,
Petitioner points out, a full nutritional assessment was completed on August 15, 2003
by the dietary manager. CMS Ex. 67; P. Br. at 40. Even though a dietary manager is
not the same as a registered dietician, Petitioner contends that nutritional assessments
were being done. CMS asserts that a quarterly evaluation by the dietary manager was
a separate intervention that was also required under R2’s care plan.

I find that the dietary manager’s August 2003 evaluation was a comprehensive
assessment of R2’s nutritional status. CMS Ex. 67, at 1. According to this
assessment, R2 weighed 123 pounds and was on a regular, high protein diet consisting
of double portions with whole milk. His IBW range was noted to be 155-189 pounds,
and his BMI was 17.2. The assessment gave calculated estimates of what R2’s
caloric, protein, and fluid needs were. It noted his food allergies, and his food
preferences of four hard-boiled eggs, four slices of toast, and bologna. Furthermore,
the assessment evaluated R2’s risk in various categories, and rated him, among other
things, as follows: high risk (i.e. BMI <19 or 27>) in “Weight Status”; moderate risk
(i.e. intake meets 26-75% Planned meal) in “Oral/Nutrition Intake - food”; no/low risk
(i.e. consumes 1500-2000 cc/day) in “Oral/Nutrition Intake-fluid”; moderate risk
(noting R2’s supervision while eating) in “Physical and mental functioning”; and
no/low risk (i.e. skin intact) in “Skin conditions.” The assessment documented that
R2’s overall risk was “high.” CMS Ex. 67, at 1.
25

In addition to this assessment, the record also contains a nutritional progress note
dated August 15, 2003, from the dietary manager. Her note stated the following:

Diet meets estimated calculated needs. Is served in a form designed to meet his
needs. [R2] gets his double portions — wants no fruits or sweets. wants an extra
bowl of vegetables instead — Never has eaten all the food — complains if double
portions on everything not sent... . Encourage fluids. Follow any
recommendations RD may make.

The dietary manager further wrote, “Have often checked tray when comes down and
wrapping from sandwiches — seems to be there. food there only picked at — at times.”
CMS Ex. 67, at 2.

The record shows that, after the August 2003 assessment, the dietary manager saw R2
again on November 18, 2003, and her progress note stated:

Wt: 113 lbs. BMI: 15.8. Is on Regular — [high] Prot — Double Portions —
Whole milk Q meals — 2 soups — Eats in 3“ floor dining room. Eats 25-70%
of meals. Usually eats the protein — not much of the others. Still wants
vegetables instead of fruit— sweets. Wants 2 bowls of soup. Encourage
fluids. Follow any recommendations RD may make.

CMS Ex. 67, at 2.

Two months later, the dietary manager saw R2 again, and documented the following
in her nutritional progress note dated January 27, 2004:'*

[R2] has said he no longer wants bologna — wants cheese sandwiches now — but
last week after he had told Diane of my staff that — he turned around and told
me he wanted bologna — will check with him next week again — after all this
time always wanting bologna ?

CMS Ex. 67, at 2.

‘4 The nutritional progress note is dated “1-27-03”; however, this is a typo, and the
year should be “04” instead of “03.”
26

Contrary to CMS’s position, I find that the above nutritional assessment and progress
notes show that Petitioner’s staff did evaluate R2’s nutritional status and was not
indifferent to his nutritional needs. While the evidence indicates that R2 was not seen
by a registered dietician after December 2002, it is clear that another qualified
professional — Petitioner’s dietary manager — was involved in evaluating R2’s status. I
find that her assessments identified concerns and risks for R2, and reflected an
ongoing awareness of his situation.

I now turn to CMS’s allegation that R2 underwent a significant change in condition in
January 2004, and that Petitioner’s staff should have notified R2’s physician.'* As
stated above, R2 weighed 128 pounds at the beginning of January 2004, then lost 13
pounds by January 28, 2004. His last recorded weight, taken in February 2004, was
115 pounds.

CMS and Petitioner agree that R2 fasted in January 2004. However, the parties
disagree on the time frame and the extent of his fasting in the latter part of January
2004. Petitioner points to R2’s food intake logs and asserts that R2 fasted on only one
day during the six-day period prior to his February 3, 2004 hospital admission. P. Br.
at 52; see CMS Ex. 70, at 1; duplicated at P. Ex. 15, at 2. CMS, however, asserts that,
for R2, “fasting” could include refusing/skipping individual meals, and that R2
refused several meals after January 27, 2004. CMS Br. at 25. As I discussed above,
R2 refused all meals on only two days during the last eleven days of his stay --
January 24, 2003 and February 2, 2004. After January 27, 2004, the food intake logs
indicate that R2 ate, in whole or in part, eight meals, and refused, or did not eat, 11
meals. CMS Ex. 70, at 1, 3; duplicated at P. Ex. 15.

Dr. James Monahan, Petitioner’s Medical Director who was R2’s attending physician
in 1998 (see P. Ex. 6), testified that R2’s weight of 115 pounds in February 2004 is
“consistent with his previous pattern of weight losses and gains.” Tr. 339. On cross-
examination, Dr. Monahan stated that, with respect to R2, he would not have wanted
to be notified by staff that R2 had loss 10 percent of his body weight even if he was
not scheduled to visit R2 for another three weeks. Dr. Monahan stated that he

'S Although the regulation at 42 C.F.R. § 483.10(b)(11) specifically addresses a
facility’s duty to immediately notify a resident’s physician when there is a significant
change in condition, CMS did not allege that Petitioner was deficient pursuant to this
regulation.
27

wouldn’t expect weight loss reports because he would obtain this information himself
when he looked at R2’s chart on his next visit to the facility. See Tr. 353-55. When
pressed on this point, Dr. Monahan gave the following response:

This is not out of the ordinary for this gentleman, you know? This is a
gentlemen [sic] who had, again, wide fluctuations in weight, serious losses of
weight several times over the five years that he’d been in the institution.

Tr. 355. When asked for his understanding of R2’s fasting behavior, Dr. Monahan
stated that it appeared that R2 went on “fasting binges from time to time and would
induce large losses of body weight from his fasts.” Tr. 356. Dr. Monahan

acknow

edged that he hadn’t reviewed the whole five years of R2’s chart, but stated

that “[i]t’s hard to imagine that [R2] would lose eight pounds in a month, as he did in

one of t
testified

ese earlier notes, from fasting for one or two
rather bluntly:

estructive manner.

The problem of doing something, since you as

tl
eC

Tr. 356-
not see anything in terms of a change in R2’s physica

at, and se [sic] can’t force him to.

57. Dr. Monahan testified further that, from

of February 3". Tr. 363.

I find that the record supports Dr. Monahan’s stateme

broad w

eight fluctuations.” Tr. 338. R2 weighed 12

days.” Tr. 356. Dr. Monahan

It is not out of the ordinary for this guy, for this gentleman, to refuse a lot of
meals. It’s not out of the ordinary for this gentleman to fast in a self-

ed this, is you know, what is

ere to do? He won’t take medication, and we can’t force him to. He won’t

is review of the records, he did
condition prior to the morning

nt that R2 had a “history of

pounds in September 2003, 128

pounds in October 2003, 113 pounds in November 2003, and 127 pounds in
December 2003. Moreover, as I stated above, the record shows that R2’s physician,
Dr. Suescun, initialled R2’s monthly weights from January 2002 through December
2003, and from this, I will make the inference that he was aware of R2’s weight
fluctuations.
28

Petitioner did not make R2’s physician, Dr. Suescun, aware of R2’s weight loss in
January 2004. According to telephone interview notes, Dr. Suescun stated that he was
first notified of R2’s weight loss and refusal to eat on February 3, 2004, the day R2
was taken to the emergency room. CMS Ex. 50, at 27. He stated that Petitioner’s
nurse told him that R2 had been fasting for two weeks. Dr. Suescun stated that he was
later told that R2 had been fasting for one to two days. CMS Ex. 50, at 27, 28.

Dr. Suescun said that Petitioner should have notified him that R2 was “in this
condition.” CMS Ex. 50, at 28. Dr. Suescun described R2 as having “strong religious
beliefs - extreme” and “very difficult.” CMS Ex. 50, at 27, 28. He stated that R2’s
cause of death was respiratory failure secondary to cachexia and malnutrition. CMS
Ex. 50, at 27. While there are some variances in the statements of Dr. Suescun and
Dr. Monahan, I do not believe that they are material, and do not believe that they
reduce the value of the statements generally.

CMS contends that Petitioner should have been on notice that R2’s condition had
significantly changed for the worse. CMS Posthearing Reply at 34. CMS asserts that
Petitioner’s “deficient practices under F309 caused serious harm by contributing to
R2’s death.” CMS Posthearing Brief at 29.

I do not agree with CMS. I find that, with the benefit of hindsight, CMS is exercising
an after-the-fact review of R2’s condition based on R2’s sudden “collapse” on
February 3, 2004. The evidence as a whole shows that R2 exhibited no objective
signs of physical distress prior to 8:00 a.m. that morning. In fact, CNA Johnson
testified that, on the morning of February 3, 2004, she observed R2 outside
Petitioner’s facility smoking when she came into work around 6:50 a.m. Tr. 493. She
stated that R2 said “good morning,” and that he looked fine and expressed no
complaints. Tr. 493-94. CNA Johnson saw him later between 7:30 a.m. and 8:00 a.m.
when she was passing out breakfast trays. When she asked R2 whether he would like
breakfast, he told her that he was fasting, but had had milk and water. She asked him
if he would like more milk and water, but he declined, and continued to his room.
CNA Johnson stated that she didn’t notice anything out of the ordinary about R2’s
physical condition, nor did he express any complaints to her. Tr. 494.

In addition to CNA Johnson’s observation, Ms. Greathouse, Petitioner’s Social
Service Assistant, also saw R2 by the elevators around 7:30 a.m. on February 3, 2004,
and they said “good morning” to each other. Ms. Greathouse testified that R2 did not
appear to be in any physical distress, nor did she observe anything out of the ordinary
about him. Tr. 503.
29

The fact that R2 was up and about early in the morning of February 3, 2004, and then
was later found in bed around 8:00 a.m., weak and emaciated, suggests that his sudden
decline was unforeseeable. As such, I cannot hold Petitioner accountable for R2’s
collapse and resulting death later that night.

It may be possible to second-guess Petitioner, and state that Petitioner could perhaps
have done things differently regarding notification of Dr. Suescun. In its brief,
Petitioner characterizes R2’s weight loss “as a gradual process, not any sudden change
in condition.” P. Posthearing Brief at 53. In light of what I have discussed above
regarding R2’s fasting behavior, I find that Petitioner’s characterization is not without
merit. R2 fasted on a rather consistent basis, Petitioner’s staff was quite aware of this,
and knew that he experienced periods of weight loss from the fasting.

Contrary to what CMS asserts, the evidence of record does not lead me to conclude
that Petitioner “chose to do nothing” regarding R2’s fasting and low weight status.
CMS Posthearing Reply at 34. Petitioner’s staff acknowledged that R2 had the right
to fast in the exercise of his religious beliefs. At the same time, they were aware that
his fasting resulted in weight loss and posed risks to R2’s health. To encourage him to
eat, Petitioner’s staff accommodated his food preferences, and gave him meal
substitutes to please his tastes. I find that R2’s physician and other staff were
involved in his careplanning and assessments, which did take into account his fasting
behavior. Based on the foregoing, I conclude that the overall picture of the care that
Petitioner gave to R2 is that of an attentive, not an indifferent, facility.

I conclude that Petitioner provided necessary care and services to R2 such that he
maintained his highest practicable physical well-being within the context of the
legitimate exercise of his religious beliefs, and was in substantial compliance with the
participation requirement at 42 C.F.R. § 483.25 (Tag F309).

2. Petitioner was in substantial compliance with the participation
requirement at 42 C.F.R. § 483.25(i)(1) (Tag F325).

Pursuant to the participation requirement set forth at 42 C.F.R. § 483.25(i)(1) (Tag
F325) (Quality of Care — Nutrition), based on a resident’s comprehensive assessment,
a facility must ensure that a resident maintains acceptable parameters of nutritional
status, such as body weight and protein levels, unless the resident’s clinical condition
demonstrates that this is not possible.
30

With respect to this tag and R2, the SOD alleges that Petitioner failed to do the
following: (1) immediately notify the physician of an increase in R2’s frequency of
refusing meals and significant weight loss; (2) accurately document R2’s food intake;
and (3) have R2 assessed by a Registered Dietitian. CMS Ex. 7, at 14. I note that
these allegations were previously cited under Tag F309 (42 C.F.R. § 483.25) in the
SOD, and are based on the identical factual circumstances described by CMS under
Tag F309. As part of my discussion of Tag F309, I have already examined these
allegations. In light of my conclusion that Petitioner was not in violation of Tag F309,
I conclude also that Petitioner was not in violation of Tag F325.

The arguments CMS makes in support of its position focus on R2’s weight loss and
Petitioner’s alleged inadequate measures with respect to his food intake. CMS does
concede, however, that its witness, Surveyor Brennan, testified that there was nothing
wrong with the diet Petitioner offered to R2. CMS Posthearing Reply at 32; see Tr.
147.

As I have discussed above with respect to Tag F309, much of R2’s weight loss was
caused by his fasting behavior in the exercise of his religious beliefs. The evidence in
the record shows that Petitioner’s staff was aware that R2 would fast on a rather
consistent basis, and did not interfere with his right to practice his religion in this way.

The Departmental Appeals Board (Board) addressed 42 C.F.R. § 483.25(i)(1) in
Carehouse Convalescent Hospital, DAB No. 1799 (2001), where it held:

The regulation does not require that a facility maintain a resident’s
weight at a fixed level, or hold a facility strictly liable for a resident's
weight loss in all cases except where maintenance of the resident's
weight is clinically impossible. By its language the regulation requires
maintenance of weight only to the extent that weight is a parameter of
nutritional status. Where a resident receives adequate nutrition and
weight loss is due to non-nutritive factors, then weight may not be a
parameter of nutritional status, and weight loss by itself does not provide
a basis for a deficiency finding.

Carehouse Convalescent Hospital, DAB No. 1799 (2001), at 21.

Under 42 C.F.R. § 483.25(i)(1), Petitioner was not required to maintain R2’s weight at
any given weight level. Instead, it was responsible for taking all reasonable steps to
ensure that R2 received nutrition adequate to his needs. See Windsor House, DAB
No. 1942, at 18 (2004). I have determined that Petitioner provided R2 with sufficient
31

nutrition. Moreover, I agree with Petitioner that R2’s fasting in the exercise of his
religious beliefs can be considered to be a non-nutritive factor that resulted in his
weight loss. Contrary to CMS’s arguments, I conclude that Petitioner did have a care
plan that addressed his fasting, as well as other records that noted his fasting behavior,
and did monitor R2’s food intake as best it could. I find that Petitioner was in
substantial compliance with the participation requirement at 42 C.F.R. § 483.25(i)(1)
Tag F325).

a

3. Petitioner was in substantial compliance with the participation
requirement at 42 C.F.R. § 483.25(j) (Tag F327).

The participation requirement set forth at 42 C.F.R. § 483.25(j) (Tag F327) (Quality
of Care — Hydration) requires that a facility must provide each resident with sufficient
fluid intake to maintain proper hydration and health. The SOD alleges that Petitioner
failed to have a plan in place to assure that R2, who was at risk for dehydration,
received the amount of fluid needed to maintain hydration and prevent dehydration.
The SOD alleges further that this failure resulted in R2’s admission to the hospital on
February 3, 2004, where he was diagnosed with dehydration. CMS Ex. 7, at 25-26.

To support the above allegations concerning hydration, CMS relies on essentially the
same facts underlying its claim that Petitioner did not comply with the quality of care
regulation at 42 C.F.R. § 483.25 (Tag F309). As I discussed above, I found that
Petitioner was in substantial compliance with 42 C.F.R. § 483.25. I find that
Petitioner was in substantial compliance with 42 C.F.R. § 483.25(j) as well.

It is CMS’s position that Petitioner never had a hydration care plan in place for R2, or
made any effort to keep track of his fluid intake, “except to note whether he drank or
refused the milk and juice on his meal trays, or whether he ever took beverages back
to his room.” CMS Posthearing Br. at 7; see CMS Posthearing Br. at 36; Tr. 53.
CMS alleges that Petitioner did not ensure that R2 consumed an adequate amount of
fluids, and, because of R2’s “low body weight and poor nutrition, .. . should have
been on heightened alert that any refusal of fluids would put him at even greater risk
than usual for dehydration.” CMS Posthearing Reply at 36.

Petitioner asserts that there is nothing in the text of 42 C.F.R. § 483.25(j) that requires
a hydration plan. Petitioner contends, moreover, that it is undisputed that it provided
R2 with sufficient fluids. With respect to CMS’s claim that R2 was at risk for
dehydration, Petitioner contends that R2 had no objective signs of dehydration before
32

February 3, 2004, when he was admitted to the hospital. In Petitioner’s view, CMS’s
position that it should have been “on heightened alert” is an “exercise in hindsight.”
P. Posthearing Reply at 33-34.

The nutritional assessment dated August 15, 2003, documented that R2’s daily fluid
needs were estimated to be 1677 cc’s. CMS Ex. 67, at 1. The assessment indicated
that whole milk was part of his diet. In the risk assessment section, R2 was rated as
“no/low risk (i.e. consumes 1500-2000 cc/day)” in the category of “oral/nutrition
intake — fluid.” Moreover, R2 was rated as “no/low risk” in the category of “skin
conditions.” The assessment noted that R2’s skin was intact, with no pressure sores.

In addition to the assessment, R2’s care plan (CMS Ex. 58, at 1), which appears to be
dated January 2004, documented that R2’s skin breakdown risk was low and that his
skin condition was good. On another care plan document dated December 2, 2003,
the interventions noted by staff included the following: “Monitor and encourage oral
intake;” “Encourage H20 — Provide extra fluids mealtimes;” and “Provide diet
Regular — High protein — Double portions whole milk Q meal.” CMS Ex. 58, at 7.

Although the SOD frames the alleged deficiency in terms of Petitioner’s failure to
have a hydration plan in place for R2, Petitioner is correct in stating that 42 C.F.R.
§ 483.25(j) does not require a hydration plan. The issue is whether R2 received

sufficient fluids to maintain proper hydration and health.

Based on my review of the record, I am not persuaded that Petitioner failed to provide
R2 with sufficient fluid intake to maintain proper hydration and health. According to
R2’s food intake logs, R2 received milk and juice with each of his three meals every
day. CMS Ex. 70, at 1, 3, 5, 7, 9, 11; partially duplicated at P. Ex. 15. At the hearing,
Surveyor Brennan admitted that Petitioner’s staff offered R2 sufficient fluids to
maintain hydration. Tr. 150. While R2 often did not consume the juice and milk
offered with his meals, there were also meals when R2 consumed 100% of his
beverages. Moreover, as R2 was widely known to take food to his room, which made
monitoring difficult, it is quite likely that R2 consumed beverages in his room.'®

I conclude that both R2’s nutritional assessment and his care plan documentation
further favor a conclusion that R2 received sufficient fluids. According to the August
15, 2003 nutritional assessment, R2’s estimated daily fluid need was calculated to be

‘6 In an August 15, 2003 nutritional progress note, the dietary manager wrote that
Petitioner “[h]as extra coffee in room — comes and gets cups to make it.” CMS Ex. 67, at
2; duplicated at P. Ex. 12, at 3.
33

1677 cc’s. The fact that he was rated as “no/low risk (i.e. consumes 1500-2000
cc/day)” in the “oral/nutrition intake — fluid” category, is persuasive evidence that R2
was receiving around 1677 cc’s of fluid daily. Moreover, it is clear from the care plan
that Petitioner’s staff addressed R2’s hydration status, for it noted that extra fluids
were to be provided at meals, drinking water was to be encouraged, and his oral intake
was to be monitored.

On the issue of R2’s risk for dehydration, the record clearly shows that R2 had no skin
integrity issues. Had R2 been at risk for dehydration, one would expect that R2 would
have manifested some clinical signs of possible dehydration, such as dry skin, poor
skin turgor, thirst, or abnormal laboratory values. He exhibited none of these signs.
According to the nutritional assessment and care plan, R2’s skin condition was good,
his skin was intact, and he had no pressure sores. He was found to be a low risk for
skin breakdown. I agree with Petitioner that, prior to February 3, 2004, CMS failed to
point to any objective signs that R2 suffered from dehydration.

I do not agree with CMS that Petitioner should have been “on heightened alert” to
guard against R2 becoming dehydrated. Up until February 3, 2004, Petitioner’s staff
had been monitoring R2’s hydration status and taken appropriate measures. On
February 3, 2004, R2 experienced a sudden turn for the worse. The fact that R2’s
“collapse” revealed him to be in a dehydrated state does not mean that Petitioner
should have foreseen R2’s dehydration. Petitioner knew from its assessments how
much fluid R2 was receiving and had interventions in place that specifically addressed
his hydration status. I conclude that R2 was in substantial compliance with 42 C.F.R.
§ 483.25(j) (Tag F327).

4. There is no basis for CMS to impose the CMPs it assessed.

As I have found Petitioner to be in substantial compliance with the participation
requirements at 42 C.F.R. § 483.25 (Tag F309), 42 C.F.R. § 483.25(i)(1) (Tag F325),
and 42 C.F.R. § 483.25(j) (Tag F327), CMS had no basis upon which to impose the
CMPs it assessed.

/s/
Richard J. Smith
Administrative Law Judge

